 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.1
 
AMENDMENT NUMBER SEVEN TO CREDIT AGREEMENT AND WAIVER
 
This Amendment Number Seven to Credit Agreement and Waiver (this “Amendment”) is
entered into as of November 10, 2014, by and among the lenders identified on the
signature pages hereof (such lenders, together with their respective successors
and permitted assigns, are referred to hereinafter each individually as a
“Lender” and collectively as the “Lenders”), and WELLS FARGO CAPITAL FINANCE,
LLC, a Delaware limited liability company, as administrative agent for the
Lenders (in such capacity, together with its successors and assigns in such
capacity, “Agent”), on the one hand, and SILICON GRAPHICS INTERNATIONAL CORP., a
Delaware corporation (“Parent”), and SILICON GRAPHICS FEDERAL, LLC, a Delaware
limited liability company (“Silicon Federal”; and together with Parent each
individually a “Borrower”, and individually and collectively, jointly and
severally, the “Borrowers”), on the other hand, with reference to the following
facts:
 
A. Borrowers, Agent, and Lenders have previously entered into that certain
Credit Agreement, dated as of December 5, 2011 (as amended from time to time,
the “Agreement”).
 
B. As of the date hereof, Borrowers are not in compliance with Section 6.9(d) of
the Agreement as a result of making certain Restricted Junior Payments during
the fiscal year ending June 27, 2014 without having the required Availability
plus Qualified Cash at the time such payments were made (the “Specified
Non-Compliance”).
 
C. Borrowers have requested that the Lender Group (i) waive the Specified
Non-Compliance, and (ii) make certain amendments to the Agreement, as provided
for and on the conditions set forth herein.
 
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto hereby amend and supplement
the Agreement as follows:
 
1. DEFINITIONS.  All initially capitalized terms used in this Amendment shall
have the meanings given to them in the Agreement unless specifically defined
herein.
 
2. AMENDMENTS.
 
(a) Schedule 1.1 of the Agreement is amended by deleting clause (a) of the
definition of “Borrowing Base” set forth therein in its entirety and replacing
it with the following:
 
“(a)           the sum of (i) 85% of the amount of Eligible Domestic Accounts,
plus (ii) the lesser of (1) $10,000,000 and (2) 85% of the amount of Eligible
Foreign Accounts, plus (iii) the lesser of (1) $10,000,000 and (2) 85% of the
amount of Eligible US Government Accounts, less (iv) the amount, if any, of the
Dilution Reserve, plus”
 
(b) Schedule 1.1 of the Agreement is amended by deleting the definition of
“EBITDA” set forth therein in its entirety and replacing it with the following:
 
“EBITDA” means, with respect to any fiscal period, Parent’s consolidated net
earnings (or loss), minus extraordinary gains, interest income, plus non-cash
extraordinary losses, non-cash stock compensation expenses, interest expense,
income taxes, fees and expenses incurred in connection with the entry into this
Agreement, expenses incurred in connection with Permitted Acquisitions, cash
expenses related to merger and acquisition transactions and restructuring not to
exceed $1,000,000 in the aggregate per fiscal year, non-cash realized losses and
impairment of investments, depreciation and amortization for such period, and
actual restructuring expenses, not to exceed a maximum of $5,000,000, incurred
during the period of June 28, 2014 through June 26, 2015, in each case,
determined on a consolidated basis in accordance with GAAP.  For the purposes of
calculating EBITDA for any period of 4 consecutive fiscal quarters (each, a
“Reference Period”), (a) if at any time during such Reference Period (and after
the Closing Date), Parent or any of its Subsidiaries shall have made a Permitted
Acquisition, EBITDA for such Reference Period shall be calculated after giving
pro forma effect thereto (including pro forma adjustments arising out of events
which are directly attributable to such Permitted Acquisition, are factually
supportable, and are expected to have a continuing impact, in each case to be
mutually and reasonably agreed upon by Parent  and Agent) or in such other
manner acceptable to Agent as if any such Permitted Acquisition or adjustment
occurred on the first day of such Reference Period, and (b) EBITDA for the
fiscal quarter ended March 25, 2011, shall be deemed to be $982,000, (c) EBITDA
for the fiscal quarter ended June 24, 2011, shall be deemed to be negative
$5,397,000, and (d) EBITDA for the fiscal quarter ending September 30, 2011 and
each fiscal quarter thereafter, shall be based on actual EBITDA.”
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
3. WAIVER.  Upon the effectiveness of this Amendment, the Lender Group hereby
waives the Specified Non-Compliance.  Such waiver provided for herein is limited
to the specifics hereof, shall not apply with respect to any non-compliance with
the Loan Documents not specifically mentioned herein, or any other facts or
occurrences other than those on which the same is based, shall not excuse future
non-compliance with the Agreement and shall not be a practical construction,
course of conduct or course of performance under the Agreement or under the Loan
Documents.
 
4. REPRESENTATIONS AND WARRANTIES.  Each Borrower hereby affirms to the Lender
Group that all of such Borrower’s representations and warranties set forth in
the Agreement are true, complete and accurate in all material respects (except
that such materiality qualifier shall not be applicable to any representations
and warranties that already are qualified or modified by materiality in the text
thereof) as of the date hereof (except to the extent that such representations
and warranties relate solely to an earlier date).
 
5. NO DEFAULTS.  Each Borrower hereby affirms to the Lender Group that after
giving effect to this Amendment, no Event of Default has occurred and is
continuing as of the date hereof.
 
6. CONDITIONS PRECEDENT.  The effectiveness of this Amendment is hereby
conditioned upon receipt by Agent of a fully executed copy of this Amendment
from each party hereto.
 
7. REAFFIRMATION; ASSUMPTION.  Each Borrower hereby acknowledges and reaffirms
(i) all of its obligations and duties under the Loan Documents, and (ii) that
the Agent, for the ratable benefit of the Lender Group, has and shall continue
to have valid, perfected Liens in the Collateral as provided in the Security
Agreement.
 
8. COSTS AND EXPENSES.  Borrowers shall pay to Agent all of Agent’s and Lenders’
out-of-pocket costs and expenses (including, without limitation, the fees and
expenses of its counsel, which counsel may include any local counsel deemed
necessary, search fees, filing and recording fees, documentation fees, appraisal
fees, travel expenses, and other fees) arising in connection with the
preparation, execution, and delivery of this Amendment and all related
documents.
 
9. LIMITED EFFECT.  In the event of a conflict between the terms and provisions
of this Amendment and the terms and provisions of the Agreement, the terms and
provisions of this Amendment shall govern.  In all other respects, the
Agreement, as amended and supplemented hereby, shall remain in full force and
effect.
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
10. COUNTERPARTS; EFFECTIVENESS. This Amendment may be executed in any number of
counterparts and by different parties on separate counterparts, each of which
when so executed and delivered shall be deemed to be an original.  All such
counterparts, taken together, shall constitute but one and the same
Amendment.  This Amendment shall become effective upon the execution of a
counterpart of this Amendment by each of the parties hereto.  This Amendment is
a Loan Document and is subject to all the terms and conditions, and entitled to
all the protections, applicable to Loan Documents generally.
 
[remainder of page left blank intentionally; signatures to follow]
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date first set forth above.
 
 

 
SILICON GRAPHICS INTERNATIONAL CORP.,
a Delaware corporation
         
By:
/s/ Robert J.
Nikl                                                                                 
 
Title:
EVP, CFO
         
SILICON GRAPHICS FEDERAL, LLC,
a Delaware limited liability company
         
By:
/s/ Andrea
Wilson                                                                              
 
Title:
Secretary
         
WELLS FARGO CAPITAL FINANCE, LLC,
a Delaware limited liability company, as Agent and as a Lender
     
By:
/s/ Peter
Possemato                                                                             
 
Title:
Director
   


 
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------